DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 31, 2022, has been entered.

Response to Arguments
	Applicant argues that the claims now recite air pollution caused by exposure to particulate air pollution and in particular, diesel fuel or diesel powered machines.  
	The instant claims include an effective amount of an active agent comprising: 12-deoxywithastramonolide.  The term comprising does not prevent the inclusion of other agents.  Withania somnifera is taught to comprise 12-deoxywithastramonolide (12-DW) and it is taught to be enriched by up to 71%- recognizing 12-DW as a result effective variable/extract.  Further, the amounts taught by the prior art are effective as an anti-inflammatory and antioxidant, and the WS fractions, including 12-DW, can be enriched.
	The examiner notes that McCord refers to McCord teaches a composition for treating oxidative stress wherein the extract is selected from a group including Withania somnifera (WS) and wherein a therapeutically effective amount is effective to synergistically increase expression of a phase 2 gene by activating a Nrf2 transcription factor dependent transcription pollutants and others chemicals. See par. 52.  This includes cigarette smoke, air pollutants, and others. See par. 53.
	Further, Ristovski et al., “Respiratory health effects of diesel particular matter,” Respirology, 2012 17, 201-212, teaches: the mechanisms involved in diesel particular matter (DPM) damage to respiratory health includes inflammation and oxidative stress. See abstract. Further, inhalation is the primary exposure mechanism to toxic airborne pollutants and trace amounts of suspended particles can have a profound impact on respiratory health. See p201, 1st par.  Vehicle emissions are the predominant source of fine PM.  Diesel engines is one of the two types of PM emissions that degrade the air quality in urban environments and diesel engine particular emissions emit a larger mass of PM.  
	The body of cited prior art teaches that DPM is in the air, particularly in urban environments.  It is common for humans to be exposed to such pollutants and they cause inflammation and oxidative stress that leads to health issues, including respiratory problems.  The claimed agent (i.e., 12-DW) is known to mitigate air pollution and chemical toxins by inflammation and oxidative stress.  WS is widely used and 12-DW is known to be active as it targeted for enrichment as an extract of WS.
	Even further, DPM pollution is prevalent and most people appear to be exposed to such pollutions, especially in cities.  Thus, it unlikely that McCord was referring to air pollution not caused by DPM, in addition to others.  Further, the mechanism of action by which 12-DW is taught to protect is via a synergistic antioxidant response element.  This would have a reasonable expectation of success in view of oxidative damage being a main mechanism by which DPM is known to harm people.
Status of the Claims
Claims 7, 9, 11, and 12 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McCord et al., (US2014/0271944), in view of Kiliaan et al., (US2002/0040058), and in view of Srivastava et al., “Enrichment of aglycone fractions with immunomodulatory potential:Stability and pharmacokinetic of Withaniabioactives,” Food Research International 54 (2013) 867-872, and in view of Ristovski et al., “Respiratory health effects of diesel particular matter,” Respirology, 2012 17, 201-212.
McCord teaches a composition for treating oxidative stress wherein the extract is selected from a group including Withania somnifera (WS) and wherein a therapeutically effective amount is effective to synergistically increase expression of a phase 2 gene by activating a Nrf2 transcription factor dependent transcription activity of an antioxidant response element. See par. 124.  While the examiner acknowledges that the specific amount of 12-deoxywithastramonolide is not taught, the extract from WS is effective to activate Nrf2 in a subject.  More particularly, McCord teaches damage caused by pollutants and others chemicals. See par. 52.  This includes cigarette smoke, air pollutants, and others. See par. 53.
	McCord does not teach combination therapy with vitamin D, such as D3.
100 mg extract of Withania somnifera.  The composition can further comprise vitamin D and in particular, vitamin D3.  The preparation can be a nutritional supplement, e.g. See prior art claims 14, 15, 24, and others.  Conditions include atherosclerosis, endothelial dysfunction and damage due to stressor components and anaphylatoxins.  Similarly to McCord, the examiner acknowledges that Kiliaan does not refer to the specific amount of 12-deoxywithastramonolide.  The examiner acknowledges that a high concentration of extract is used by Kiliaan.
Srivastava teaches Withania somnifera as a functional food is receiving increased attention due to the medicinal properties to prevent, delay, or treat chronic and acute diseases, including cardiovascular conditions and immune disorders, among others. The prominent constituents are found in the roots and these are used in a number of formulations to treat pain, inflammation, nervous conditions, and others.  Out of 360 naturally occurring withanolides, three are key of W. somnifera, including 12-deoxywithastramonolinde (12-DW). See p867, 2nd full par.  The enrichment for 12-DW was up to 71%. See p869, 2nd full par.  The enriched WSAg fraction, which was most effective for enrichment of 12-DW, confirmed that apart from having anti-inflammatory properties may also stimulate immunomodulation through the activities of cytokines. See p872, last par.  Enriched fractions hold promise for treating of various inflammatory disorders, as well as cancer. See p867, 2nd full par.
Ristovski teaches: the mechanisms involved in diesel particular matter (DPM) damage to respiratory health includes inflammation and oxidative stress. See abstract. Further, inhalation is the primary exposure mechanism to toxic airborne pollutants and trace amounts of suspended particles can have a profound impact on respiratory health. See p201, 1st par.  Vehicle emissions 
It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of McCord, Kiliaan, and Srivastava to arrive at the claimed methods.  One would be motivated to do so because each of the references teach the known health benefits, including cardiovascular benefits and anti-inflammatory benefits of extracts of WS.  These benefits are known to include treatment, prevention, and delay of chronic and acute conditions, including cardiovascular conditions, such as atherosclerosis.  Various inflammatory disorders are known to be treatable with the same.  Further, Kiliaan teaches combination therapy with vitamin D3.  Even further, fractions comprising an enriched portion of 12-DW is taught to hold promise for treating various inflammatory disorders.  Finally, Ristovski teaches diesel particular matter (DPM) damage to respiratory health is caused by inflammation and oxidative stress and inhalation is the primary exposure mechanism to toxic airborne pollutants.  Vehicle emissions are the predominant source of fine PM and diesel engines are known to degrade the air quality in urban environments and diesel engine particular emissions emit a larger mass of PM.  As such, administering a compound extract known to be considered a functional food with versatility in treating, delaying, and preventing acute and chronic conditions, including cardiovascular conditions and other inflammatory conditions by acting as an antioxidant would be obvious with a reasonable and predictable expectation of success in subjects that are exposed to, or are at risk of, exposure to air pollution.  This would not exclude oxidative stress and inflammation caused by DPM.
As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628